



EMPLOYMENT AGREEMENT


AGREEMENT effective January 1, 2017 between Glacier Bancorp, Inc., (“Company”),
Glacier Bank (“Bank”) and Ron J. Copher (“Executive”).




RECITALS


A.
Executive has served as Executive Vice President and Chief Financial Officer of
the Company and of its wholly owned Subsidiary Glacier Bank.



B.
The Company and the Bank desire Executive to continue his employment at the
Company and the Bank under the terms and conditions of this Agreement.



C.
Executive desires to continue his employment at the Company and the Bank under
the terms and conditions of this Agreement.





AGREEMENT


1.
Employment. The Company and the Bank agree to employ Executive and Executive
accepts employment by the Company and the Bank on the terms and conditions set
forth in this Agreement. Executive’s title will be Executive Vice President and
Chief Financial Officer of the Company and the Bank. During the term of this
Agreement, Executive will serve as a director of the Bank.



2.
Term. The term of this Agreement is one year, beginning on January 1, 2017 and
terminating on December 31, 2017 (“Term”).



3.
Duties. The Company and the Bank will employ Executive as their Executive Vice
President and Chief Financial Officer. Executive will faithfully and diligently
perform Executive’s assigned duties, which include but are not limited to the
following:



(a)
Chief Financial Officer. The Executive shall have such duties and
responsibilities as assigned by the Company's President and Chief Executive
Officer, which shall be customary for Chief Financial Officers of comparable
publicly reporting companies.



(b)
Report to CEO. Executive will report directly to the Company’s President and
Chief Executive Officer. The Company’s board of directors and the Chief
Executive Officer of the Company may, from time to time, modify Executive’s
title or add, delete, or modify Executive’s performance responsibilities to
accommodate management succession, as well as any other management objectives of
the Company. Executive will assume any additional positions, duties and
responsibilities as may reasonably be requested of him with or without






--------------------------------------------------------------------------------





additional compensation, as appropriate and consistent with Sections 3(a) and
3(b) of this Agreement.


4.
Extent of Services. Executive will devote all of Executive’s working time,
attention and skill to the duties and responsibilities set forth in Section 3.
To the extent that such activities do not interfere with his duties under
Section 3, Executive may participate in other businesses as a passive investor,
but (a) Executive may not actively participate in the operation or management of
those businesses, and (b) Executive may not, without the Company’s prior written
consent, make or maintain any investment in a business with which the Company or
its subsidiaries has an existing competitive or commercial relationship.



5.
Salary. During the Term of this Agreement, Executive will receive an annual
salary of $391,689.00, to be paid in accordance with the Company’s regular
payroll schedule.



6.
Short Term Incentive Plan. Executive shall be eligible to participate in the
Glacier Bancorp, Inc. 2015 Short Term Incentive Plan (“STIP”). Executive shall
be eligible for cash incentives pursuant to the STIP based on the Company
meeting certain financial goals (i.e. Threshold, Target and Max) set by the
Company’s board of directors at the following levels:



Cash Incentive Opportunity as a Percentage of Salary


Threshold
Target
Max
0%
40%
60%



All STIP cash incentives shall be awarded and paid in accordance with and
subject to the Company’s STIP plan documents, as adopted and amended from time
to time by the Company’s board of directors. Executive acknowledges having been
provided a copy of the Company’s STIP plan documents prior to entering into this
Agreement.


7.
Long Term Incentive Plan. Executive shall be eligible to participate in the
Glacier Bancorp, Inc. 2015 Stock Incentive Plan (“LTIP”). Executive shall be
eligible for equity awards pursuant to the LTIP based on the Company meeting
certain financial goals (i.e. Threshold, Target and Max) set by the Company’s
board of directors at the following levels:



Equity Opportunity as a Percentage of Salary


Threshold
Target
Max
0%
30%
45%



All LTIP equity awards shall be made in accordance with and shall be subject to
all terms and conditions of the Company’s LTIP plan documents, as adopted and
amended from time to time by the Company’s board of directors. Executive
acknowledges having been provided a copy of the Company’s LTIP plan documents
prior to entering into this Agreement.







--------------------------------------------------------------------------------





8.
Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.



9.
Vacation and Benefits.



(a)
Vacation and Holidays. Executive will accrue up to 160 hours of paid vacation
each year, which accrual shall occur ratably over the Company’s payroll periods,
in addition to all holidays observed by the Bank. Accrual of vacation time shall
be in accordance with the Company’s Employee Manual. Executive may carry over,
in the aggregate, up to 160 hours of unused vacation to a subsequent year;
provided, however, Executive may not accumulate in excess of 160 hours of paid
vacation at any given time (the "Cap"). Should Executive’s accumulation of paid
vacation reach the Cap of 160 hours, Executive will no longer accrue additional
paid vacation until Executive uses some of Executive's accumulated vacation time
and Executive’s accumulated paid vacation balance drops below the Cap. Each
calendar year, Executive shall take at least five (5) consecutive days of
vacation.



(b)
Benefits. Executive will be entitled to participate in any group life insurance,
disability, medical, dental, health and accident insurance plans, profit sharing
and pension plans and in other employee fringe benefit programs the Company may
have in effect from time to time for its similarly situated employees, in
accordance with and subject to any policies adopted by the Company’s board of
directors with respect to the plans or programs, including without limitation,
any incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). The Company through
this Agreement does not obligate itself to make any particular benefits
available to its employees. The Company’s change, modification, or termination
of any of its benefits during the Term of this Agreement shall not be a breach
of this Agreement.



(c)
Business Expenses. Subject to any applicable Company policies or the rules and
regulations of the Internal Revenue Service, the Company will reimburse
Executive for ordinary and necessary expenses which are consistent with past
practice at the Company (including, without limitation, travel, entertainment,
and similar expenses) and which are incurred in performing and promoting the
Bank’s and the Company’s business. Executive will present from time to time
itemized accounts of these expenses. Reimbursement will be made as soon as
practicable but no later than the last day of the calendar year following the
calendar year in which the expenses were incurred. The amount of expenses
eligible for reimbursement in one calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year.



(d)
Directors and Officers Insurance; Indemnification. Executive will be covered by
the Company’s and/or Bank’s directors and officers liability insurance policy






--------------------------------------------------------------------------------





in effect from time to time, subject to the terms, conditions and exclusions
under the policy. To the extent permitted by the Company’s Bylaws and the
Montana Business Corporation Act, the Company will indemnify Executive in the
event Executive is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director, officer or employee of the Bank or the Company.




10.
Termination of Employment.



(a)
Termination by the Company for Cause. If the Company and the Bank terminate
Executive’s employment for Cause (defined below) before this Agreement
terminates, the Company will pay Executive, within 15 days following Executive’s
termination of employment, or on the next regularly scheduled pay date,
whichever is earlier, the salary earned and expenses reimbursable under this
Agreement incurred through the date of termination. Executive will have no right
to receive compensation or other benefits for any period after termination under
this Section 10(a).



(b)
Termination by the Company without Cause or by Executive for Good Reason. If the
Company and the Bank terminate Executive’s employment without Cause before this
Agreement terminates, or Executive terminates Executive’s employment for Good
Reason (defined below) before this Agreement terminates, the Company will pay
Executive a payment equal to the base salary, as defined in paragraph 5, above,
to which Executive would have been entitled for the remainder of the Term of the
Agreement if Executive’s employment had not terminated. Payment by the Company
to Executive pursuant to this Section 10(b) is conditioned upon Executive
executing and not revoking a release of any and all claims which Executive could
assert against the Company and the Bank relating to Executive’s employment or
the termination of Executive’s employment in a form acceptable to the Company.
All payments made pursuant to this Section 10(b) shall be completed no later
than March 15 of the calendar year following the calendar year in which
Executive’s employment terminates.



(c)
Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform Executive’s duties and obligations under this
Agreement for a period of 90 consecutive days as a result of a physical or
mental disability arising at any time during the Term of this Agreement, unless
with reasonable accommodation Executive could continue to perform Executive’s
essential functions under this Agreement and making these accommodations would
not pose an undue hardship on the Company or result in a direct threat to the
health or safety of Executive or others (“Disability”). If termination occurs
under this Section 10(c), the Company shall pay Executive or Executive’s estate,
within 15 days following Executive’s termination of employment, all salary
earned and expenses reimbursable through the date Executive’s employment
terminated. Neither Executive nor Executive’s estate will have any right to






--------------------------------------------------------------------------------





receive compensation or other benefits for any period after termination under
this Section 10(c).


(d)
Termination Related to a Change in Control. The following provisions shall
survive the expiration of the Term of this Agreement and the termination of
Executive’s employment.



(1)
Termination by Company. If the Company, or its successor in interest by merger,
or its transferee in the event of a purchase in an assumption transaction (for
reasons other than Executive’s death, disability, or for Cause) terminates
Executive’s employment without Cause, as defined in Section 10(g): (A) within
two (2) years following a Change in Control (as defined below); or (B) before a
Change in Control but on or after the date that any party either announces or is
required by law to announce any prospective Change in Control transaction and a
Change in Control occurs within six months after the termination, then Company
will provide Executive with the payment described in Section 10(d)(3) below,
provided that Executive executes and does not revoke a release of any and all
claims which Executive could assert against the Company or the Bank relating to
Executive’s employment or the termination of Executive’s employment in a form
acceptable to the Company.



(2)
Termination by Executive. If Executive terminates Executive’s employment with
Good Reason, as defined in Section 10(h), within two (2) years following a
Change in Control, the Company will provide Executive with the payment described
in Section 10(d)(3) below, provided that Executive executes and does not revoke
a release of any and all claims which Executive could assert against the Company
or the Bank relating to Executive’s employment or the termination of Executive’s
employment in a form acceptable to the Company.



(3)
Payments. If Section 10(d)(1)(A) or Section 10(d)(2) is triggered in accordance
with its terms, the Company will: (i) subject to Sections 10(e) and 10(j) below,
beginning within 30 days after Executive’s separation from service as defined by
Treasury Regulation § 1.409A-1(h) (“Separation from Service”), pay Executive in
24 substantially equal monthly installments in an overall amount equal to two
times the Executive’s annual salary (determined as of the day before the date
Executive’s employment was terminated) and (ii) Subject to Sections 10(e) and
10(j) below, if Section 10(d)(1)(B) is triggered in accordance with its terms,
beginning within 30 days after a Change in Control, the Company will pay
Executive in 24 substantially equal monthly installments in an overall amount
equal to two times the Executive’s annual salary (determined on the day before
the date Executive’s employment was terminated).



    





--------------------------------------------------------------------------------





(e)
Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:



(1)
the total of the payments described in Section 10(d)(3) will be less than the
amount that would cause them to be a “parachute payment” within the meaning of
Section 280G(b)(2)(A) of the Internal Revenue Code;



(2)
the payment described in Section 10(d)(3) will be reduced by any compensation
(in the form of cash or other benefits) received by Executive from the Company
or its successor after the Change in Control and/or after Executive’s
termination of employment; and



(3)
Executive’s right to receive the payments described in Section 10(d)(3)
terminates (i) immediately if before the Change in Control transaction closes,
Executive terminates his employment without Good Reason, or the Company
terminates Executive’s employment for Cause, or (ii) two years after a Change of
Control occurs.



(4)
Notwithstanding anything to the contrary in this or any other agreement or plan,
including Section 10(e)(1) of this Agreement, to the extent that any payment or
distribution of any type to or for the benefit of the Executive by the Company
(or by any affiliate of the Company, any person or entity who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Internal Revenue
Code, and the regulations thereunder), or any affiliate of such person or
entity, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Total Payments”), is or will be
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code (the “Excise Tax”), then the Total Payments shall be reduced (but not below
zero) only if and to the extent that a reduction in the Total Payments would
result in the Executive retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the Excise Tax), than if
the Executive received the entire amount of such Total Payments. Unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the foregoing, the Company shall reduce or eliminate
the Total Payments, by first reducing or eliminating the portion of the Total
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Determination (as defined
herein). Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.








--------------------------------------------------------------------------------





The determination of whether the Total Payments shall be reduced as provided in
this Section and the amount of such reduction shall be made at the Company’s
expense by the Company’s independent auditors (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Executive within ten (10) days of the last day of Executive’s employment. If the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to the Total Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive. If
the Accounting Firm determines that an Excise Tax would be payable, the
Executive shall have the right to accept the Determination of the Accounting
Firm as to the extent of the reduction, if any, pursuant to this Section, or to
have such Determination reviewed by another accounting firm selected by the
Executive, at the expense of the Company, in which case the determination of
such second accounting firm shall be binding, final and conclusive upon the
Company and Executive.


(f)
Return of Company and Bank Property. If and when Executive ceases, for any
reason, to be employed by the Company and the Bank, Executive must return to the
Company all keys, pass cards, identification cards, cell phones, blackberries or
other smart phones, tablets, electronic storage devices, company credit cards
and any other property of the Company and the Bank. At the same time, Executive
also must return to the Company and the Bank all originals and copies (whether
in memoranda, designs, devices, electronic storage devices, tapes, manuals, and
specifications) which constitute proprietary or confidential information or
material of the Company, the Bank or their subsidiaries or divisions. The
obligations in this paragraph include, without limitation, the return of
documents and other materials which may be in Executive’s desk at work, in
Executive’s car, in place of residence, or in any other location under
Executive’s control.



(g)
Cause. “Cause” means any one or more of the following:



(1)
Willful misfeasance or gross negligence in the performance of Executive’s
duties;



(2)
Conviction of a crime in connection with Executive’s duties, conviction of a
felony or conviction of a crime of fraud, theft, conversion or dishonesty; or



(3)
Conduct demonstrably and significantly harmful to the Company or the Bank, as
reasonably determined on the advice of legal counsel of the Company’s board of
directors;








--------------------------------------------------------------------------------





(h)
Good Reason. Executive terminates employment for “Good Reason” if all four of
the following criteria are satisfied:



(1)
Any one or more of the following conditions (each a “Condition”) arises without
Executive’s consent:



(A)
The material reduction of Executive’s salary, unless the reduction is generally
applicable to substantially all Company employees (or employees of a successor
or controlling entity of the Company);



(B)
The material diminution in Executive’s authority or duties as they exist on the
date of this Agreement;



(C)
The material breach of this Agreement by the Company; or



(D)
A material relocation or transfer of Executive’s principal place of employment
to a location outside Flathead County, Montana; and



(2)
Executive gives notice to the Company of the Condition within 90 days of the
initial existence of the Condition;



(3)
The Company fails to reasonably remedy the Condition within 30 days following
receipt of the notice described in paragraph (2) above; and



(4)
Executive terminates employment within 180 days following the initial existence
of the Condition.



(i)
Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Treas. Reg. § 1.409A-3(i)(5).



(j)
Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A, payment
of such amounts shall not commence until Executive incurs a Separation from
Service (as defined in Section 10(d)(3)). If, at the time of Executive’s
Separation from Service under this Agreement, Executive is a “specified
employee” (under Internal Revenue Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Internal
Revenue Code Section 409A that becomes payable to Executive on account of
Executive’s Separation from Service (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after Executive’s Separation from Service (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, Executive shall be paid a lump sum payment in cash equal to
any payments delayed because of the preceding sentence, together with interest
on






--------------------------------------------------------------------------------





them for the period of delay at a rate not less than the average prime interest
rate published in the Wall Street Journal on any day chosen by the Company
during that period. Thereafter, Executive shall receive any remaining payments
as if there had not been an earlier delay.


11.
Confidentiality. Executive will not, during the Term of this Agreement and for a
period of five years after Executive’s employment with the Bank or Company has
terminated, use for Executive’s own purposes or disclose to any other person or
entity any confidential business information concerning the Bank or Company or
their business operations, unless (1) the Bank or Company consents to the use or
disclosure of confidential information; (2) the use or disclosure is consistent
with Executive’s duties under this Agreement, or (3) disclosure is required by
law or court order. For purposes of this Agreement, confidential business
information includes, without limitation, trade secrets (as defined under the
Montana Uniform Trade Secrets Act, Montana Code § 30-14-402), customer
information, various confidential information on investment management
practices, marketing plans, pricing structure and technology of either the Bank
or Company. Executive will also treat the terms of this Agreement as
confidential business information.



12.
Noncompetition. During the Term and the terms of any extensions or renewals of
this Agreement and for a period of two years after Executive’s employment with
the Bank or Company has terminated, unless such termination is the result of the
Bank’s and the Company’s election not to renew Executive’s employment, Executive
will not, directly or indirectly, as a shareholder, director, officer, employee,
proprietor, partner, member, agent, consultant, lessor, creditor or otherwise



(a)
provide management, supervisory or other similar services to any person or
entity conducting a banking or lending business in counties in which the Bank or
Company or a subsidiary of Company had a branch or office during the term of
this Agreement;



(b)
persuade or entice, or attempt to persuade or entice any employee of the Bank,
the Company or a subsidiary of the Company to terminate his/her employment with
the Bank, the Company or a subsidiary of the Company;



(c)
persuade or entice or attempt to persuade or entice any person or entity with
whom Executive had pre-termination communications to change, terminate, cancel,
rescind or revoke its banking or contractual relationships with the Bank,
Company or a subsidiary of Company.



13.
Enforcement.



(a)
The Company, Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Company and Bank,
the agreements referred to in Sections 11 and 12 (including without limitation
their scope, duration and geographic extent) are fair and reasonably necessary
for the protection of the Company's and Bank’s confidential information,
goodwill






--------------------------------------------------------------------------------





and other protectable interests. If a court of competent jurisdiction should
decline to enforce any of those covenants and agreements, Executive, the Company
and Bank request the court to reform these provisions to restrict Executive’s
use of confidential information and Executive’s ability to compete with the
Company or Bank to the maximum extent, in time, scope of activities and
geography, the court finds enforceable.


(b)
Executive acknowledges the Bank and the Company will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 11 or 12 or threatens
or attempts to do so. For this reason, under these circumstances, the Company or
the Bank, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and neither the Company nor the Bank will be required to post a bond
as a condition for the granting of this relief.



14.
Effect of Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Company and the Bank are entitled to require Executive to comply with these
Sections. These Sections will survive termination of this Agreement. Executive
represents that if Executive’s employment is terminated, whether voluntarily or
involuntarily, Executive has experience and capabilities sufficient to enable
Executive to obtain employment in areas which do not violate this Agreement and
that the Company’s or Bank’s enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.



15.
Jury Waiver. THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR REPECTIVE RIGHTS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).



16.
Miscellaneous Provisions.



(a)
Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.








--------------------------------------------------------------------------------





(b)
Binding Effect. This Agreement will bind and inure to the benefit of the Company
and its subsidiaries and their successors and assigns. Subject to the limitation
on assignment set forth in Section 16(e), this Agreement will bind and inure to
the benefit of Executive and Executive’s heirs, legal representatives,
successors and assigns.



(c)
Litigation Expenses.     In the event of any dispute or legal or equitable
action arising from this Agreement, the prevailing party shall be entitled to
all of its out-of-pocket expenses and costs including, without limitation,
reasonable attorneys’ fees and costs.



(d)
Waiver. The failure of any party to insist upon strict performance of any of the
terms and provisions of this Agreement shall not be construed as a waiver or
relinquishment of any such terms or conditions or of any other term or condition
and the same shall be and remain in full force and effect. Any waiver by a party
of its rights under this Agreement must be written and signed by the party
waiving its rights. A party’s waiver of the other party’s breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.



(e)
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of Executive’s
rights or duties under this Agreement. Any such assignment or attempted
assignment shall be void.



(f)
Amendment. This Agreement may be modified only through a written instrument
signed by all parties to this Agreement.



(g)
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.



(h)
Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding based on, arising out of, under or in connection with this Agreement
in Flathead County, Montana.



(i)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument.



(j)
Attorney Representation.  Executive is aware that in any contract, including
this Agreement, the interests of the parties may conflict and that there may be
issues upon which only an attorney is qualified to advise.  Executive
acknowledges that Executive was free to and was encouraged to retain an attorney
to thoroughly discuss all aspects of this Agreement.   Executive further
acknowledges that Executive had an opportunity to read and review this Agreement
and that






--------------------------------------------------------------------------------





Executive is knowingly, voluntarily and of Executive’s own free will entering
into this Agreement.




Signed this 4th day of January, 2017.


Company:
GLACIER BANCORP, INC.
 
 
 
 
By:
/s/ Dallas I. Herron
 
 
Dallas I. Herron, Chairman



Attest:
 
 
 
 
By:
/s/ LeeAnn Wardinsky
 
 
LeeAnn Wardinsky, Secretary
 



Bank:
GLACIER BANK
 
 
 
 
By:
/s/ Dallas I. Herron
 
 
Dallas I. Herron, Chairman



Attest:
 
 
 
 
By:
/s/ LeeAnn Wardinsky
 
 
LeeAnn Wardinsky, Secretary
 



Executive:
 
 
 
/s/ Ron J. Copher
 
 
Ron J. Copher






